DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-17, & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-13, 16-20, & 23, respectively, of U.S. Patent No. 10,969,248. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only minor changes of language in the dependent claims that address the name of circuit elements by changing from “LC tank circuit” to a broader “resonant circuit” in the present Application. The independent claim 1 is broader because it eliminates many limitations from the allowed claim one of the application which became Pat. # 10,969,248. These broad limitations that are obvious over the prior claims because they do not require all of the elements in the previous set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 7are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Henniger et al (Translation of DE 19724168).
Regarding Independent Claim 1, Henniger teaches:
A system comprising: 
an assembly arranged in at least one of a seat and a steering wheel of a vehicle (Fig. 1 Element 102  & Fig. 3 Element 160 and pages 7-9 of translation.), the assembly including a sensor and a heater arranged adjacent to the sensor (Fig. 1 Element 102  & Fig. 3 Element 160 and pages 7-9 of translation.); and 
a measurement circuit configured to: 
output an excitation signal to the measurement circuit and the assembly (Fig. 1 Elements 120 & 122 and page 7.); 
measure a resonant frequency of the measurement circuit and the assembly in response to the excitation signal (Fig. 1 Elements 120 & 122 and page 12 of translation.); 
determine a capacitance value based on the resonant frequency (Fig. 1 Elements 120 & 122 and page 12 of translation.); and determine whether a body part is in proximity to the sensor based on the capacitance value (Fig. 1 Elements 120 & 122 and page 12 of translation.).
Regarding Claim 2, Henniger teaches all elements of claim 1, upon which this claim depends.
Henniger teaches the assembly includes a substrate (See Fig. 3 and pages 6-8.); the sensor is arranged on one surface of the substrate; and the heater is arranged on an opposite surface of the substrate (See Fig. 3 and pages 6-8.).
Regarding Claim 3, Henniger teaches all elements of claim 2, upon which this claim depends.
Henniger teaches the substrate comprises a material selected from a group consisting of foam, felt, woven fabric and knitted fabric (See last lines of page 8 and first lines of page 9 of translation.).
Regarding Claim 4, Henniger teaches all elements of claim 2, upon which this claim depends.
Henniger teaches the sensor comprises a first wire arranged in a first predetermined pattern on the one surface of the substrate (Fig. 4-6 Elements 148 & 150 and page 9 of translation.).
Regarding Claim 5, Henniger teaches all elements of claim 4, upon which this claim depends.
Henniger teaches the heater comprises a second wire arranged in a second predetermined pattern on the opposite surface of the substrate (Fig. 4-6 Elements 148 & 150 and page 9 of translation.).
Regarding Claim 7,
Henniger teaches a non-conductive thread attaching at least one of the sensor and the heater to the substrate (See last lines of page 8 and first lines of page 9 of translation.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henniger et al (Translation of DE 19724168) in view of Takekawa (U.S. Pat. # 6,091,376).
Regarding Claim 6, Henniger teaches all elements of claim 5, upon which this claim depends.
Henniger does not explicitly teach the second wire in the second predetermined pattern has a spacing with a maximum distance that is less than or equal to 4 mm.
Takekawa teaches the second wire in the second predetermined pattern has a spacing with a maximum distance that is less than or equal to 4 mm (Fig. 3 and column 3 lines 55-67.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Takekawa to the teachings of Henniger such that the second wire in the second predetermined pattern has a spacing with a maximum distance that is less than or equal to 4 mm because this is an optimization of the circuit to perform better and in a smaller space.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henniger et al (Translation of DE 19724168) in view of Lamesch (U.S. PGPub # 2013/0277351).
Regarding Claim 8,
Henniger does not explicitly teach the measurement circuit includes: a resonant circuit; an excitation circuit in communication with the resonant circuit and configured to generate the excitation signal that is output to the resonant circuit; and a frequency measurement circuit in communication with the resonant circuit and configured to measure the resonant frequency in response to the excitation signal.
Lamesch teaches the measurement circuit includes: a resonant circuit (See Fig. 1 Elements 36, 90, & 10 and paragraphs 0046-0052); an excitation circuit in communication with the resonant circuit and configured to generate the excitation signal that is output to the resonant circuit (Fig. 1 Element 90. Paragraphs 0033, 0049, and elsewhere.); and a frequency measurement circuit in communication with the resonant circuit and configured to measure the resonant frequency in response to the excitation signal (Abstract and elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lamesch to the teachings of Henniger such that the measurement circuit includes: a resonant circuit; an excitation circuit in communication with the resonant circuit and configured to generate the excitation signal that is output to the resonant circuit; and a frequency measurement circuit in communication with the resonant circuit and configured to measure the resonant frequency in response to the excitation signal because this is an easy, cheap, and effective means of measuring capacitance with known circuit elements. This is just a capacitive impedance measurement that would be well-known.
Regarding Claim 9,
Henniger does not explicitly teach the measurement circuit includes a controller configured to: trigger the excitation signal; receive the resonant frequency; determine the capacitance value based on the resonant frequency; and determine whether the body part is in proximity to the sensor based on the capacitance value.
Lamesch teaches the measurement circuit includes a controller configured to: trigger the excitation signal (Fig. 1 Element 90. Paragraphs 0033, 0049, and elsewhere.); receive the resonant frequency (Fig. 1 Element 90. Paragraphs 0033, 0049, and elsewhere.); determine the capacitance value based on the resonant frequency (Fig. 1 Element 90. Paragraphs 0033, 0049, and elsewhere.); and determine whether the body part is in proximity to the sensor based on the capacitance value (Fig. 1 Element 90. Paragraphs 0033, 0049, and elsewhere.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lamesch to the teachings of Henniger such that the measurement circuit includes a controller configured to: trigger the excitation signal; receive the resonant frequency; determine the capacitance value based on the resonant frequency; and determine whether the body part is in proximity to the sensor based on the capacitance value because this is an easy, cheap, and effective means of measuring capacitance with known circuit elements. This is just a capacitive impedance measurement that would be well-known.
Regarding Claim 10,
Henniger does not explicitly teach a driver circuit arranged between the resonant circuit and the heater and configured to drive the heater in response to the excitation signal.
Lamesch teaches a driver circuit arranged between the resonant circuit and the heater and configured to drive the heater in response to the excitation signal (See Fig. 1 Elements 36, 90, & 10 and paragraphs 0046-0052).

    PNG
    media_image1.png
    374
    768
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lamesch to the teachings of Henniger such that a driver circuit arranged between the resonant circuit and the heater and configured to drive the heater in response to the excitation signal because this is an easy, cheap, and effective means of heating a seat when someone is in it as disclosed by Lamesch.
Regarding Claim 11, Henniger teaches all elements of claim 10, upon which this claim depends.
Henniger does not explicitly teach
Lamesch teaches a shield layer arranged adjacent to the heater (Fig. 6 Element 88 and paragraph 0085.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lamesch to the teachings of Henniger such that a shield layer arranged adjacent to the heater because this is an easy, cheap, and effective means preventing the user from being burned.
Regarding Claim 12, Henniger teaches all elements of claim 11, upon which this claim depends.
Henniger does not explicitly teach the shield layer is connected by a capacitor to the heater and the driver circuit.
Lamesch teaches the shield layer is connected by a capacitor to the heater and the driver circuit (Fig. 6 Elements 36, 46, 48, & 88 and paragraph 0085.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lamesch to the teachings of Henniger such that the shield layer is connected by a capacitor to the heater and the driver circuit because this is an easy, cheap, and effective means preventing excessive current through the device and shunt current fluctuations through the circuit.

Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Specifically, the structural & functional arrangement of the driver has not been found with all other needed limitations.
Regarding Claim 13,
The system of claim 1 wherein the measurement circuit comprises: a driver circuit including: a high side switch configured to selectively connect one end of the heater to a voltage reference; and a low side switch configured to selectively connect another end of the heater to a reference potential; and a driver switch configured to selectively connect the driver circuit to the heater.
Regarding Claim 14,
The system of claim 13 further comprising a controller that configures states of the high side switch, the low side switch, and the driver switch in (i) an active mode and (ii) at least one of a passive open mode and a passive closed mode during both calibration and measurement of the capacitance value.
Regarding Claim 15,
The system of claim 14 wherein during the active mode the controller configures the high side switch and the low side switch in open states, and the driver switch in a closed state.
Regarding Claim 16,
The system of claim 14 wherein during the passive closed mode the controller configures the high side switch and the driver switch in an open state and the low side switch in a closed state.
Regarding Claim 17,
The system of claim 14 wherein during the passive open mode the controller configures the high side switch, the driver switch, and the low side switch in open states.
Regarding Claim 18, Henniger teaches all elements of claim 11, upon which this claim depends.
Henniger does not explicitly teach a controller configured to: determine a first capacitance during a first calibration mode based on a capacitance of the system without the heater and a capacitance sensing layer attached thereto; determine a second capacitance during a second calibration mode and calculate a sensor to body capacitance value based on the second capacitance; and determine a shielding parameter based on the first and second capacitances.
Regarding Claim 19,
The system of claim 18 wherein the controller is configured to perform a capacitance measurement in a measurement mode and determine a capacitance of the body part based the shielding parameter and the capacitance measurement performed in the measurement mode.
Regarding Claim 20,
The system of claim 19, wherein the controller is configured to operate in the second calibration mode one time and to operate in the measurement mode a plurality of times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858